                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      EDCV 19-113-PA (KKx)                                    Date: April 15, 2019
 Title: Niagara Bottling, LLC v. Zurich American Insurance Company



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                                Not Reported
                Deputy Clerk                                            Court Reporter


     Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                None Present                                             None Present

Proceedings:      Order re: Stipulated Protective Order [Dkt. 25]



        The parties’ proposed Stipulation and Protective Order has been referred by the District
Judge to the Magistrate Judge for consideration. The parties are advised that the Court declines to
issue the proposed protective order to which they have stipulated for the following reasons:

         1.      While the Court is willing to enter a protective order in accordance with the parties’
stipulation in order to facilitate the conduct of discovery, the Court is unwilling to include in the
protective order any provisions relating to evidence presented at trial or other court hearings or
proceedings. Any use of Protected Material at trial or other court hearings or proceedings
shall be governed by the orders of the trial judge. This Order does not govern the use of
Protected Material at trial. Proposed ¶ 3 should, thus, be revised to include language to make this
explicit.

        2.     The parties shall include a statement of good cause, as required by Fed. R. Civ. P.
26(c). Such showing should be made separate from the parties’ stipulation regarding the terms of
the proposed protective order.

       3.       Proposed ¶ 6.1 needs to be revised to make clear that a challenge to a designation of
confidentiality may be made at any time that is consistent with the Court’s Scheduling Order.

        4.      Proposed ¶ 6.3 needs to be revised to make clear that any motion challenging or
seeking to retain a party’s designation of material as Confidential Information or seeking to modify


 Page 1 of 2                         CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
or amend the proposed Protective Order must be brought in strict compliance with Local Rules 37-
1 and 37-2 (including the Joint Stipulation requirement).

       5.      Proposed ¶ 12.3 needs to be revised to make clear a Party that seeks to file under seal
any Protected Material must comply with Civil Local Rule 79-5.

       The parties are further directed to the Court’s sample stipulated protective order
located on the Court’s website for a sample of the format of an approved stipulated
protective order. The parties are strongly encouraged to use the language contained in the
approved stipulated protective order.




cc:     United States District Judge Percy Anderson




 Page 2 of 2                       CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
